0179102aDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knotted structure of the woven fiber strands must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 15, 17-20, 23-24, 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, independent claims 1 and 15 discuss the wick structure being knotted/including a knotted structure.  The instant specification only discloses knots on paragraph [0050] and [0066].  The referencing paragraphs of state, “During the weaving process, knots can b3e provided at predetermined locations…” and “…the mesh can also be a knotted structure where the knots can act as pillars.”  Neither of these two recitations in the specification are a clear disclosure of the knotted structure nor the manner which the knotted structure is constructed.  Examiner notes performing a google search of “how many types of knots are there” will yield a result that states that there are essentially infinite different types of knots.  Therefore, one skilled in the art would not be able to read the instant disclosure and accurately construct the apparatus as claimed as specifics related to the knot are not given.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6, 15, 17-20, 23-24, 26-29  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Independent claims 1 and 15 have been amended to include a knotted structure/the wick being knotted in construction.  However, the scope of a ‘knot’ is rendered indefinite.  Specifically, as noted in the 112(a) rejection above applicant has not disclosed specifics of the construction of the knot structure and therefore has rendered the scope of what is and what is not considered a knot indefinite.
For examination purposes examiner will assume anything that meets the Oxford English Dictionary definition of a knot reads on the instant claim of a knot.
The Oxford English Dictionary Definition is:
a. An intertwining or complication of the parts of one or more ropes, cords, or strips of anything flexible enough, made for the purpose of fastening them together or to another object, or to prevent slipping, and secured by being drawn tight; a tie in a rope, necktie, etc.; also, a tangle accidentally drawn tight. to make, †knit, or tie a knot (in), to knot a piece of string or a handkerchief, esp. as a reminder. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6, 23, 25-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2006/0098411 to Lee et al. in view of U.S. PG-Pub 2016/0069616 to Shen.
In re claim 1, Lee discloses a vapor chamber comprising:
	One or more columns (At least one of the plurality of copper posts (20) seen in figure 3) where at least a portion of the one or more columns is a wicking material ([0044] discloses copper posts being sintered or non-sintered metal wrapped in a copper mesh) for providing a capillary action; and
	Lee however fails to specifically disclose the one or more columns being a knitted wick and column structure that includes fiber braided strands that area a knotted structure of the woven braided fiber strands instead disclosing the wicks to be sintered metal or wrapping a copper mesh around a non-sintered copper post. [0044]
	Shen however teaches it’s known to use a braided fiber wires interlaced (braided) and tangled with each other (knotted) as a capillary wicking member as such capillary structure has excellent axial capillary attraction.
	Therefore, it would be obvious to modify some/all the columns of Lee to be formed from fiber braids as taught by Shen as such modification is known in the art to provide improved axial capillary attraction.
	
In re claim 3, Lee in view of Shen disclose the apparatus as described above however fail to specifically disclose the braided fiber strands being made of copper fiber.
	However, Shen discloses that the braids are “metal material” in paragraph [0012].  Lee teaches it’s known to use copper material (in other words Metal material) as a wicking structure (either as a sintered metal or via a copper mesh).  
Therefore, examiner asserts one having ordinary skill in the art at the time the invention was made would have found it obvious to use copper material as the “metal material” which the fiber braid is formed from due to its known utility in heat transfer apparatuses which include wicking structures.

In re claim 6, Lee in view of Shen disclose the apparatus as described above but fail to specifically disclose a portion of the one or more columns of the vapor chamber are support columns and the support columns do not include the fiber braid.
	However, Lee discloses multiple manners which the columns can be formed paragraph [0044] such as sintered metal or a non-sintered copper post wrapped with a copper mesh.  Further examiner notes that the copper posts (20) of Lee also are used as a housing-reinforcing structure for the heat spreader to prevent it from deforming as a result of vaporization pressure of the working fluid during absorbing heat. [0040]
	Therefore, examiner assert the formation of the columns directly affects the reinforcing nature of the columns.  Therefore examiner asserts it would be obvious to one having ordinary skill in the art before the effective filing date of the invention as a matter of routine experimentation to form a portion of the copper posts of Lee from a combination of braided fiber strands and a portion of the copper posts not including fiber braids as one skilled in the art would be seeking to optimize the balance between greater reinforcement of the housing structure (via not using fiber braids) and the greater wicking characteristics of the column when formed of a fiber braid.

	In re claim 23, Lee in view of Shen disclose the apparatus as described above but fail to disclose all of the columns of the vapor chamber include the woven braided fiber strands.
	However, as noted above the decision to have columns which are specifically support columns or columns specifically for the purpose of wicking (in other words the woven braided fiber strands) is a design choice one skilled in the art would be making during the production of the apparatus.  One skilled in the art the number of support columns would affect the reinforcing of the structure of the heat spreader and would prevent deformation from occurring at higher temperatures, however a structure with more wicking structures would be more efficient for heat transfer purposes.
	Therefore, one skilled in the art before the effective filing date of the invention would have found it obvious to make all the columns wicking structures in an application where deformation of the vapor chamber was less likely to occur but it would be beneficial to improve the heat transfer characteristics of the apparatus.

In re claim 25, Lee discloses a vapor chamber comprising:
	One or more columns (At least one of the plurality of copper posts (20) seen in figure 3) where at least a portion of the one or more columns is a wicking material ([0044] discloses copper posts being sintered or non-sintered metal wrapped in a copper mesh) for providing a capillary action; and
	One or more wicks (The remainder of the previously mentioned “some of the plurality of copper posts (20) seen in figure 3).
	Lee however fails to specifically disclose the one or more columns including fiber braids and the wicking material including fiber braids instead disclosing the wicks to be sintered metal or wrapping a copper mesh around a non-sintered copper post. [0044]
	Shen however teaches it’s known to use a braided fiber wires interlaced and tangled with each other as a capillary wicking member as such capillary structure has excellent axial capillary attraction.
	Therefore, it would be obvious to modify some/all the columns of Lee to be formed from fiber braids as taught by Shen as such modification is known in the art to provide improved axial capillary attraction.
	Please note related to the copper posts and one or more wick limitations, applicant has not specifically claimed the number of columns nor the number of wicks (outside of one or more).  The copper posts (20) of Lee act as structural supports as well as wicking structures for the apparatus.   Therefore, examiner has picked a portion of the copper posts to read on the columns limitation and the remainder to read on the wick structure limitation.

In re claim 26, Lee in view of Shen disclose the apparatus as described above however fail to specifically disclose the fiber braid being made of copper fiber.
	However, Shen discloses that the braids are “metal material” in paragraph [0012].  Lee teaches it’s known to use copper material (in other words Metal material) as a wicking structure (either as a sintered metal or via a copper mesh).  
Therefore, examiner asserts one having ordinary skill in the art at the time the invention was made would have found it obvious to use copper material as the “metal material” which the fiber braid is formed from due to its known utility in heat transfer apparatuses which include wicking structures.

In re claim 29, Lee in view of Shen disclose the apparatus as described above but fail to specifically disclose the one or more columns and the one or more wicks are in integrated column and wick structure.
However as mentioned above, Lee discloses multiple manners which the columns can be formed paragraph [0044] such as a sintered metal or a non-sintered copper post wrapped with a copper mesh.  Further examiner notes that the copper posts (20) of Lee also are used as a housing-reinforcing structure for the heat spreader to prevent it from deforming as a result of vaporization pressure of the working fluid during absorbing heat. [0040]  
Therefore, examiner asserts the embodiment of Lee in view of Shen could be modified based on the teachings of Lee such that some/all the columns and wicks are an integrated column and wick structure, more specifically that the columns and wick structures (copper posts (20)) include a sintered or non-sintered copper post wrapped in a fiber braid (based on the teaching of Shen) such that the columns and wicks are an integrated column and wick structure.

Claim(s) 4, 5, 15, 17-20, 24, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2006/0098411 to Lee et al. in view of U.S. PG-Pub 2016/0069616 to Shen  as applied to claim 1 above, and further in view of U.S. PG-Pub 2009/0025910 to Hoffman et al.
In re claims 4, 5, 27 and 28, Lee in view of Shen disclose the apparatus as described above including the one or more columns of the vapor chamber being attached to a top and a bottom plates (plates (12) and (14) respectively) by way of diffusion bonding.
	However, Lee in view of Shen fail to specifically disclose brazing as the means which components are attached.
	However, that said examiner notes that diffusion bonding is a broader term than brazing and is known in the art that it could refer to either diffusion brazing or diffusion welding.  Therefore, examiner asserts that the Lee reference likely connects to columns to the plates via diffusion bonding however for the sake of compact prosecution examiner is including the Hoffman reference.
	Hoffman et al. discloses a similar structure with a plurality of columns (strengthening bodies (13) and backflow accelerating bodies (14)) connected to a top and bottom plate (upper casing (101) and lower casing (102) respectively).  Hoffman teaches that brazing is a known means for planar surfaces to one another (see claim 77).
	Therefore, one skilled in the art at the time the invention was made would have found it obvious to use the known method of brazing to attach the planar surfaces of the columns to the top and bottom plates of the apparatus disclosed by Lee in view of Shen due to the known utility of using brazing to attach planar surfaces together while retaining connections under the working conditions present within a vapor chamber.

In re claims 15, 17-20, Lee in view of Shen and Hoffman disclose a vapor chamber as described in claims 1, and 3-6 above.  With respect to the specific methods of constructing said vapor chamber Lee in view of Shen discloses:
weaving braided fiber strands to create a wick structure;
knotting (tangles) the woven braided fiber strands to create one or more columns, wherein the created wick structure and the created one or more columns form an integrated column and wick structure for the vapor chamber (teaching of Lee paragraph [0044] where the column is a sintered or non-sintered copper post with a copper mesh however the copper mesh is modified with Shen being used to teach fiber braids as known wicking structure for providing capillary action) and
	Connecting (via brazing as taught by Hoffman) the integrated columns and wick structures to the top and bottom plate to create at least a portion of the columns for the vapor chamber;
securing the top plate to the bottom plate to create the vapor chamber.
	With respect to the limitation that the fiber braid is cut from a fiber braid, examiner asserts that the references do not specifically disclose the fiber braid being cut prior to the formation of the vapor chamber, however Official Notice is taken that forming a structure and cutting it to size to either produce multiples of said structure or size the structure to the appropriate size is a conventional well-known means for forming a component.  Therefore, one skilled in the art would have found it obvious to form a large braided fiber wick and cutting it down to the size needed or take the single larger wick and cut it into multiple smaller wicks in order to more easily form the braided wicking structure. 
	More specifically examiner asserts that the braided wicking structure is formed by a woven connection of small copper wires and be used as part of a cooling apparatus for small devices such as personal computers, LCDs, communication devices etc.   Therefore, the overall size of the apparatus is very small and it would be difficult from a manufacturing standpoint to form such small columns individually through braiding.  Therefore, one skilled in the art would recognize the more efficient easier way to form the braiding would be to form a large braided structure and cut the required amount for the intended vapor chamber.

	Specifically, with respect to claim 17, examiner asserts that the columns of Lee in view of Shen and Hoffman MUST be created prior to creating the vapor chamber.  Specifically, the columns must be formed prior to the creation of the vapor chamber as the vapor chamber is only formed when all components are connected together.  Therefore, the Apparatus disclosed by Lee in view of Shen and Hoffman is formed by the method of claim 15 including the fiber braid being created before creating the vapor chamber.

In re claim 24, Lee in view of Shen disclose the method of forming an apparatus as described above but fail to disclose all of the columns of the vapor chamber include the woven braided fiber strands.
	However, as noted above the decision to have columns which are specifically support columns or columns specifically for the purpose of wicking (in other words the woven braided fiber strands) is a design choice one skilled in the art would be making during the production of the apparatus.  One skilled in the art the number of support columns would affect the reinforcing of the structure of the heat spreader and would prevent deformation from occurring at higher temperatures, however a structure with more wicking structures would be more efficient for heat transfer purposes.
	Therefore, one skilled in the art before the effective filing date of the invention would have found it obvious to make all the columns wicking structures in an application where deformation of the vapor chamber was less likely to occur but it would be beneficial to improve the heat transfer characteristics of the apparatus.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. Specifically, the arguments are all related to amended limitations which have been addressed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649                                                                                                                                                                                           w2